Citation Nr: 0820650	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a January 1976 rating decision that denied 
service connection for the cause of the veteran's death 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and V.W.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1972.  He died in October 1975, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem RO.  A 
transcript of the hearing is of record.  

The record reflects that the appellant submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  In an unappealed January 1976 rating decision, the RO 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death.

2.  The appellant has not alleged an error of fact or law in 
the January 1976 rating decision that compels the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.

3.  In response to a March 1976 request for reconsideration, 
the RO again denied the appellant's claim in an unappealed 
September 1976 rating action.

4.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the September 1976 denial is cumulative, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error has not been shown in the 
January 1976 rating decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).

2.  Evidence added to the record since the September 1976 
decision is not new and material; thus, the claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

With respect to the appellant's assertion of CUE, the Board 
finds that the provisions of VCAA and its implementing 
regulations do not apply.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(the Court) has held that the provisions of VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).  The Court found that an 
attempt to obtain benefits based on an allegation of clear 
and unmistakable error 'is fundamentally different from any 
other kind of action in the VA adjudicative process.'  
Livesay, 15 Vet. App. at 178.  As such, an allegation of 
clear and unmistakable error does not represent a 'claim,' 
but a collateral attack on a final decision.  The provisions 
of VCAA, and its implementing regulations, are not, 
therefore, applicable to the adjudication of the issue of 
clear and unmistakable error in a prior final decision.

With respect to the new and material evidence claim, the 
Board finds that these notice requirements have been 
satisfied by letters issued in March 2005 and August 2005, 
prior to initial rating decision denying the appellant's 
claims in October 2005.  In these letters, the appellant was 
advised of the evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death.  She 
was also advised of her and VA's responsibilities under VCAA, 
to include what evidence should be provided by her and what 
evidence should be provided by VA.  The appellant was further 
advised to submit any evidence in her possession that 
pertains to her claim.  In addition, the appellant was 
advised in the August 2005 letter that her claim had been 
previously denied because evidence did not show that the 
veteran's death was due to a service connected disease or 
injury.  She was informed of the need to submit new and 
material evidence to reopen those claims, and she was advised 
of the type of evidence that would be considered new and 
material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Despite the inadequate notice provided to the appellant on 
the disability evaluation and effective date elements of the 
service connection claim, the Board finds no prejudice in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death, any questions as to the 
appropriate disability evaluation or effective date to be 
assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to the issue on appeal has been 
obtained and associated with the claims folder.  The Board 
notes that, until a claim is reopened, VA does not have a 
duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed 
in greater detail below, the Board finds that new and 
material evidence has not been received to reopen these 
claims.  Therefore, a medical opinion in this claim is not 
necessary.  In short, the Board finds that VA has satisfied 
its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to the 
appellant's claim.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Clear and Unmistakable Error

The appellant essentially contends that the January 1976 
rating decision that denied her claim of entitlement service 
connection for the cause of the veteran's death should be 
reversed on the grounds that the RO committed CUE in that 
decision.

In November 1975, the appellant filed a claim of entitlement 
to dependency and indemnity compensation (DIC).  She was 
denied entitlement to service connection for the cause of the 
veteran's death in a January 1976 rating decision issued by 
the Manila RO.  This decision found that no disability that 
originated in service had been etiologically related to the 
cause of the veteran's death or was determined to have 
contributed materially or substantially to his death.  It 
further stated there was no record of treatment or diagnosis 
of these conditions during service or within the regulatory 
period.  The appellant was notified of this decision by 
letter later the same month.  Of record at the time of this 
decision were the veteran's service medical records, his 
certificate of death, and a December 1975 autopsy report.

In March 1976, the appellant submitted new evidence for 
consideration in connection with the issue of entitlement to 
service connection for the cause of the veteran's death.  
This evidence consisted of clinical records describing 
medical treatment the veteran received at an Air Force 
Hospital during two periods from April 1973 to May 1973 and 
from June 1974 to July 1974.  A subsequent records request to 
this facility produced additional records from September 1975 
to October 1975.  There were no additional records for the 
veteran on file.  

The appellant did not appeal the September 1976 decision, and 
this decision became final.  

While CUE has only been alleged for the January 1976 
decision, clarification of the relationship between the 
January 1976 and September 1976 decisions is essential for 
purposes of the discussion below.  

To begin the appeals process, an appellant must file a Notice 
of Disagreement (NOD) within one year from the date that the 
agency mails notice of the adverse determination.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007).  
While special wording is not required, the NOD must be in 
terms which can reasonably be construed as disagreement with 
that determination and a desire for appellate review.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.201.

In her March 1976 letter, the appellant noted that she was 
submitting additional clinical treatment records as new 
evidence that she believed was relevant to establishing her 
claim.  The Board notes that, while the appellant referred to 
the January 1976 rating decision in her letter, she did not 
express disagreement with the decision itself.  Nor did she 
express a desire to appeal the prior decision.  Rather, the 
appellant's letter reflects that she was submitting new 
evidence to address the deficiencies in her claim that were 
identified in the January 1976 rating decision. 
As such, the Board finds that the March 1976 statement is a 
request for reconsideration of the claim based on additional 
evidence that was not previously of record rather than an NOD 
with the prior decision itself.  The September 1976 decision 
is therefore part of an adjudication that is separate from 
the January 1976 rating decision.  

The appellant did not otherwise express disagreement within 
one year of receiving notice of the January 1976 decision; 
thus, that decision became final.  Such final decisions may, 
however, be reversed or amended where evidence establishes 
that CUE existed.  38 U.S.C.A. § 5109A, 38 C.F.R. 3.105(a).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  'Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts.'  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  '[C]lear and unmistakable error' requires that 
error, otherwise prejudicial, . . . must appear undebatably.'  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors 'are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.'  Russell v. Principi, 3 Vet. App. 310, 313-4.  'It 
must always be remembered that CUE is a very specific and 
rare kind of 'error. ''  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision. (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  
Similarly, broad brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.

The Court has explained that VA's breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see 
Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (following 
Caffrey).

In April 2005, the appellant raised a claim that the January 
1976 rating decision should be reversed based on a finding of 
CUE.  She contended that the April 1972 service medical 
records, the Air Base hospital treatment records from April 
1973 to May 1973 and from June 1974 to July 1974, the 
December 1975 report of the October 1975 autopsy, and the 
October 1975 death certificate, all of which she stated were 
of record at the time of the January 1976 rating decision, 
clearly and unmistakably demonstrated that the veteran's 
alcoholic cirrhosis was linked to his military service and 
that service connection is therefore warranted.  

Unfortunately, the Board must deny this claim for the 
following reasons.  The Board notes that part of the 
appellant's CUE claim is based on the contention that the Air 
Base hospital medical records were on file at the time of the 
January 1976 denial.  However, as noted earlier, these 
records were not added to the claims file until they were 
submitted by the appellant in March 1976.  The Board cannot 
find CUE based on evidence that was not of record at the time 
of the January 1976 decision.  

To the extent that the appellant may argue that the post-
service military hospital records should have been considered 
to be in VA's possession at the time of the January 1976 
adjudication, the Board notes that the constructive-notice-
of-records rule established in Bell v. Derwinski, 2 Vet. App. 
611 (1992), is inapplicable to a claim of CUE where the RO 
decision in question was rendered prior to Bell (i.e. prior 
to July 21, 1992).  In addition, even if VA was required to 
obtain these records, the Court has explained that VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE.  See Caffrey, Hazan, supra.

The Board notes, in passing, that it has considered whether 
or not the appellant may have intended to file the CUE claim 
with respect to the September 1976 decision.  However, 
because a CUE claim is a collateral attack on the validity of 
a final decision, and thus requires specificity in the 
claimant's pleadings.  Thus, unlike most claims, the Board is 
not required broadly construe the appellant's pleadings.  The 
burden is on the appellant to demonstrate CUE, not on the 
Board to justify why a prior decision was not CUE.  
Therefore, the Board will not review the validity of the 
September 1976 decision absent a specific allegation of CUE.    

The Board has, however, reviewed the appellant's CUE claim 
taking into account the evidence that was of record at the 
time of the January 1976 rating decision.  As noted above, 
this evidence consists of service medical records, the 
October 1975 death certificate, and the December 1975 autopsy 
report.  The most notable service medical records reflect 
that the veteran complained of recurrent left upper quadrant 
pain in April 1972.  The veteran denied recent trauma, and 
there is no indication that he had been diagnosed with a 
disease or injury at the time of his separation from service.  
The most detailed of the service medical records suggests 
costochondritis or orthopedic involvement, but doubts are 
also noted with respect to these conditions because of the 
lack of trauma.  A diagnostic impression of neuritis 
secondary to alcohol was also listed.

The veteran's Certificate of Death reflects that he died on 
October [redacted], 1975.  The cause of death was listed as bleeding 
esophageal varices due to portal hypertension and alcoholic 
cirrhosis.  

The December 1975 autopsy report lists diagnoses of bleeding 
esophageal varices, portal hypertension, and alcoholic 
cirrhosis.  Micronodular cirrhosis, esophageal varices, 
gastroesophageal penetrating ulcer, and blood in the stomach 
and intestines, 400 milliliters, are listed as the principle 
findings and cause of death.    

The Board cannot find CUE based solely on the evidence that 
was of record at the time of the January 1976 decision.  
Essentially, the only evidence of disability from during 
service or within an applicable presumptive period is an 
April 1972 service medical record that notes complaints of 
recurrent upper left quadrant pain, which the appellant notes 
to be the location of the liver.  The appellant also noted a 
disability that was stated to be due to alcohol.  The Board 
does not accept this evidence as a basis for CUE for two 
reasons.  

First, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  That is, as a layperson, the 
appellant does not possess the necessary, education, 
training, or expertise to diagnose an in-service condition 
and state that this condition is related to the veteran's 
alcoholic cirrhosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the appellant's own statements that testify to a 
link between neuritis secondary to alcohol and upper left 
quadrant pain are not competent medical evidence establishing 
an in-service disability of the liver.

Second, even if the Board could accept the appellant's 
assertion as competent evidence, or if she had submitted a 
doctor's opinion to the same effect, all the appellant would 
essentially be doing is asking the Board to re-evaluate the 
evidence that was of record in January 1976.  She has not 
alleged that such evidence was previously ignored by the RO, 
nor has she stated that the law was misapplied.  As noted 
above, a finding of CUE cannot be based on the reweighing of 
the same evidence that was used to render a prior final 
decision.

In summary, the Board finds no evidence of CUE in the January 
1976 rating decision, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Thus, the claim of CUE in the January 1976 
rating decision is denied.

III.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As discussed with the CUE claim above, the appellant was 
denied service connection for the cause of the veteran's 
death in January 1976.  She did not appeal this decision, and 
it became final.  In March 1976, she submitted new evidence 
with a request for reconsideration of her denied claim.  
Service connection again was denied in September 1976.  The 
appellant did not appeal this decision and it, too, became 
final.  

The September 1976 rating decision remains the last final 
denial of the appellant's claim.  Therefore, any evidence 
received by the Board subsequent to the September 1976 denial 
will be reviewed for the purpose of determining whether new 
and material evidence has been submitted.  This evidence 
includes Air Force hospital medical records from September 
1975 to October 1975, personal statements from the appellant 
and other people who knew the veteran, and pictures of the 
veteran during service.

In her February 2005 request to reopen her claim, the 
appellant advanced the theory that the veteran died from 
alcoholism that was brought about due to post-traumatic 
stress disorder (PTSD).  The idea that service connection 
should be granted based on alcoholism that developed due to a 
psychiatric disability incurred during service  had not been 
raised during prior adjudications.  Nonetheless, the Court 
has held that a new theory of entitlement does not constitute 
a new claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
Therefore, new and material evidence must still be found 
before this claim may be reopened.  

The September 1975 to October 1975 medical records discuss 
the in-patient medical treatment received by the veteran 
during this period.  While these specific records were not in 
the claims file at the time of the September 1976 decision, 
they contain the same information that was already of record 
at that time.  Furthermore, while they do discuss the 
veteran's death, they do not connect his death to any disease 
or injury that developed during service.  This evidence is 
therefore not material to the issue at hand.

Even if the appellant had submitted evidence demonstrating 
that the veteran developed cirrhosis of the liver during 
service or within one year of separation, changes to the law 
now prohibit service connection from being established for 
disabilities incurred due to alcohol abuse.  The controlling 
law currently provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect 
to alcohol and drug abuse, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, § 
8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  See 38 U.S.C.A. § 1110.

Section 8052 also amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(n), 3.301 (2007).

However, in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit held that the current version of § 1110, when read in 
light of its legislative history, does not preclude an 
appellant from receiving compensation for alcohol or drug-
related disabilities arising secondarily from a service-
connected disability.  As noted above, the appellant has 
recently contended that her husband's alcoholism began 
secondary to PTSD.

The Board is sympathetic to the appellant's claim.  However, 
the veteran was neither diagnosed with nor service connected 
for PTSD during his lifetime.  The appellant has submitted 
personal statements describing what she believes to be 
symptoms of her husband's PTSD, and she testified to these 
symptoms at a personal hearing.  She has also submitted 
similar statements from people who knew her husband and had 
observed changes in his behavior after service.  While these 
statements are new to the extent that they were not of record 
at the time of the September 1976 decision, they are not 
material in that they do not provide competent medical 
evidence that the veteran suffered from PTSD during his 
lifetime.  As noted above, a layperson lacks the requisite 
medical knowledge and education necessary to render a 
probative opinion regarding diagnosis or causality of medical 
disability.  See Espiritu, supra.  None of the testimony of 
record was submitted by a medical professional who has the 
necessary expertise to render medical opinions.

The appellant has also attempted to establish PTSD by 
submitting in-service pictures showing the veteran in a 
building that had just been shot up.  However, while this 
evidence may be relevant to establishing an in-service 
stressor, it does not demonstrate the presence of a 
psychiatric disorder.  Without a diagnosis, or competent 
evidence linking the disability to the cause of death, the 
claim cannot be reopened.  

In summary, the Board concludes that new and material 
evidence has not been received to reopen the previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.


ORDER

The January 1976 rating decision that denied service 
connection for the cause of the veteran's death was not 
clearly and unmistakable erroneous; thus, the claim for CUE 
in that decision is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


